Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 1 of 12




              EXHIBIT A
   TO DEFENDANT’S NOTICE OF ASSISTED FILING AND RESPONSE
       1:       Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 2 of 12

       I·
       !: ~pr\ l                     -Z.&, I 'LC>2.J:>
       1:\J.i~                  \)_S. - Pc>G;.--hal
       1·           - \         ' _, -                ' .. ' " .                         - : :··                ;-                  - ---                    :.: .. , . ,·

       1
         $ V')f\!.e.\o-.~Mc\o-z_cu - Li)c..R \t __l\'t L5cio -
        !'tcJ ~fl>r V\~ l-i- St-~e-- _pfI Sc>v'\i :_ _&Jrc.,io fC<.iA , •
        I                                                                  .
                                                                                                                                                                                                        I   I -~




        tP_o.'2.c.x.                                  ~0l                                         __, 1 ·_                      •                               •     __


        / lbr c.t>r 4vv Cevl i {=ynl\ ~~ ( tt ~ 1-v2-.J                                                                                                      . -__
        I                                         ,                                 I                  ••   -                                                       '-   ~   '>   i:x   1
                                                                                                                                                                                        1
                                                                                                                                                                                            .. I
                                         ,t';.' -:-    • ) :::._.... ,         /'        - }   - _)'   J    ; ..    ,'-w

       i                                                                                                                                                                    .       .
       i:                                                                ~-:-   . - •. - ' ..                            - - ,,l...             -               .   -- --- ------ - -- ~--


       1A-\l fsov-i ~ . Li> v,r· · ··                                                          -J. --,1 • --,                          .....I       '
                                                                                                                                                        '
                                                                                                                                                                 -\-lDY\i>tc..k le- S~e..
       !be.p . Pr-\f~ • &exi. _;_ ;- c                                                                                                                       . - ~· LA.\i so_r:i, ITe.-?iY\ru'l
       :i¥5-5-· _&i>:tc\_£-vl. I::rbl.e. A\Je.                                                                                                                  2..<&0 _$a~ ~cq,+ 1:>t., R'fl\-2-11'2.
        !:~I, Le..u..
            0T           ¥-:
                                  rH>e>(Y - ;0 ,. -- __;.                                                       -               •
                                                                                                                                _                             . Seu" J.c~ URJ\Jorvi(C<.. - '~
 I   ~, · : ~ "          h-c<-\1\c.J~ut i11 . \ffi4,lo1J ·. --•                                                                                                          [ 9tr;:             n~J
       ' , . - • . -·;                                                    '-·                                                   ,1
 - -   I


       .: Q~:                            SP..bD62-At>·v. 01\\JIS , · (.ase...No. \~:-oss,s_g(~
     : 1(- . - -                          L;l·..S:-'D :L. 'i r \\} 6f~e..t,Y1,, ,X::fl.~-r.c:· Gov (k- · ' -
       1                                    '                                                                                                                                 -
                                .--=::
       ·--
        I   -   ,.. _:--. ~ -               ,,r         ....._,                                                                                         ;:   ; ·-:_:. - .'   ;,r,.,,         •      -              -



- ; lo·_ k\c,lMret.\o\e-_ 'JuJ3~ ~~'t\i\ Lev\D.so\1 fr~Y~\cu~ CWvd
  ,.·    LoLAr\Se-1 f='c>_r \)~dO-v\t ·A\.\, ~on .\\A . t:L>\,\J~ _
     . . . • . •,          ' •. \', r'                -.·-.' ~,.::.                     ":.._'
                                                                                         .     ..-....i_,              _·_ -·                                       : ,,,.. !, - - ..·' '
       1·                                       -                                         --                       -

       :. __. .{)d.Ee.cY1du.V\t-_ ·.t~L.A,Y\~~\.'.s                                                                                                   E.1<.IA1-b°\t-._ ~,
       :.\'I\ e.rvv~ f'(,\,;;;J~M-- · J:~ '('.                                                         -~-~-- :-                      \'2...-\-lll, · -po 1~, ~~ lA5 I!>(:. ~
_ ~~:Fic;l'\t- ~ c_C>ve,_r "{J~~ ~\V\-Fo-r ~\DIA· -s·+cJ-~s. ·,\!\- f d,r{-                                                                                                                                            _
   ·~\ L-D1:'W ,~ibru.r"/ P. L·.U .. Of f~i""j or-Ro\l'I, Wf\\le..
        ~~vvto,Jl'.\.\~:i: ~oL14.1                                                                                 ~\f.t-ewi,cll.~·-·-\n                                                    t;'crctry 1' reve.tJ\.s
        ~t-.f-ri~·cl/\ kul\-\-'y c.·C-\'Y\- --rrDv\'d_8. ~la.\V\t-,·ff
         aLLe..SS · "t:(} fu.JU-\-'f \4,w t~\orury -··\l'\t>f ~ +ei( _.·f\i,\/1,\;.ff
        t(,) \If\ i ti:M:e., _? roltt\ v'\t-cJ V\ 1 ewv l re.sf DV\ cl.: t-o . _~~ 1.Ar-t- _ .
         0..L"t'\.\9\[\S, I ~ PP e_evl s ? \1~w\--i \I\ A,Lt°~v ;,\-·1.2-f. ~ J_ a~r~                                                           £)


          e.+c...        ~6_W ~. :Je_r ™se., se.rv1u.~ 1 ll,C..L~ss /, ~
                           1
                                 _

          Ge( Oll:GC e $     £ ±L ·      o.re. {'e_pe.cJ-Ut\J d..P~~,e_,J__ -i:-o
                                            Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 3 of 12
                                                                                                                                     --      -       -
·     _ _Arri\_ __ 7_/,;, 1 -Z.D '2 D                                                         I        C...DY\+ r   u..ry tc.,       p0 \ i (..,~ _W        ;.-l,k_.\,;
: . __ __c___cJ \ fu fM I c,1._ _ Lo Je.-                    _\R-~j 1,t,la,t1.'t,nS_ i ~ L\f?) TI l-l-e.- L5 _
                                                                                                                                                                                        >
                                                                                              c, ~-
'·
;,                        $e__ctiC>V\(S): 3\l:.2.., ei,v-vtl_ 3\"3a, (_V\)[1') ,- OJ,l~
;:                         0-f. re.tw\\u:t~Dv-.. tc fl-lV)\_sl,,, _ plct,1\11,-\--(FI= .For. ,, .....                                                                               _ ---
;:                        v\b1Vl--:i t).iV\-6 _·\\)\,\\-';~~·~- _\\">~-e.,.__ fr,-Sc,V\e.-r __ _ :: . _
;;                       ,c_ei.mp.ku'v.,I.. .f({)Le-ss __h,, de-V\icJ. ~<_$oJ,L __ ,J __                                                                                            -       ···-

                         1e.S <'> _l>--f L€-$ _ _ 14,f' ttv.-l--e..-e... d_ <\-(j ff l S, C1 \l\iQ..r $_ ~ ______ .. ; ...
                                                                                                                                                 1
 ::
 :'. . - . ... r le..4...~
 I:                    ,
                                                                                   12-         '$ e..e-
                                                                                                            \
                                                                                                                _a_;\-+4..c_,l,,.. V'A-e.vd··s
                                                                                                                         1 '\\ -             - C
                                                                                                                                                     .. - .
                                                                                                                                                         \
                                                                                                                                                                 '. -·-- .-· . . .
 :l:--'5Ltr,ro:(:t-:11Afr:-:--f16Zlvv\-., f~'s-                                                          -~\;)..:.e..-: -41,·. -~e-tA,--+-=--~!=o:r-~5=.-:::-:-;.::·___ .... - ··-- _-
     :                  L~G<Ut..t-e.$O.:,_'H-vt~1..,l                                     VV\,~ . __ h>r~r>'Y\~rl:?..                                    plcvw\ti:ff __ _
      ·                 V\Ct.5 · \ \I\.           \I).,$                   p.o S Se.-6~ ic, V\                         ftvi c..,l_    ~ hevUst°,oA .
     \( __e.0t'd~nL:e.--:                              F- _o,r~~;-"' &t t\J\'M.t{.,te.- G.-t,c...~-:-- fo.r>.":t-.. _____ _
                                                              &.

j _A:-pp~evt /                                    6'YlvJ~ne-e.. tt:-- c'v~-A--~5-C>-z..ctct7 ~Te.l.J. __
  :; -0.SCL;v-.~} __-·, Q.orre..0u\tl,,\. 0F-~LeJ"-__ lUCW)SDV\ _1 -t-o. C..01)..ii+er).
  i: _Cl ppOs e.. DNv l -:::,-G-t\-te..,_ cl.'.\ Sp 'wt--e.. +vwJ- f lc<.1 V\.ti ~r-; _
 .~-- d.c 1. 1n kJ- scJ-;s~ ,- e..x.\.w..ust:;c;...-, c,_E eulww\'..\t~-:::- _
   1; \M1\Je.. 11e-w1,.~;e-~- _ 1 \o-w\- (U)e,.. -\u. pn-Sb_v\ p._ffic._itvl,., ..

         ;\ DLi c..-V-i~                                   f lL>C\\/\,.\-1tt- 5 _ -B..,C.Le--SS .-b _~--
                                                                                              1
                                                                                                                                                     _(o[).-(   ,\--5   1 ·_

  ;: f &W\l\t:;_~F.. --~-~\'\~~---- -~~}?~15 ~,t~d~\U. __                                                                                                  t.lvV\,~        :   --
- ~ _~ JLJU!.\\l\5s w,i~ e.v 1, J.e.v'I u... . . _ . . _                                                                                                         _. ___ ,; . _ __ ___ _
         ;:       .            ~ Pla\V1t1ff- &5k ~ de-f-&/\dun+
     . : e_oLl»\1c,e.,l ,~re..-s2.vi-\-\~j- ~ De,po,Jiyvl~* ()f._ ~LLS1'1c.£. _ _ _ _ _
       1

          ,; +~ __
                 forwcu-d. ~i~ 'te.+k-,_ 1-o .. Hi-oV\Dr.:%i1Jle...J'~e. · ! __ " __ _
      -~ ~ili lA\oSe>t'\_ free-witl,t(I ~d.- ~ .~S~l-St-. fk.t.V\t\ff:- _
       { t1s_ ... pco__v\l\,_~Se.. J.. --\~ ·17,~or c.o,c~.s.po_f\J.,~1,~--- k __ . ,---
      J 8(d.e.r' -? r1~00 of-Rc..\cJ.5 {o_ rprc,v1,de..__ 1f Lu.-t\f\.,+\f'F__ .: ..
         _:; {)J_(£..-sg,                   to ta.,w i,'b0.,f\~J                                        ..1\.rr-6 ~ f!      --~l          ~ e.4..,$e- C\,V\ d · _
  .i ~is.\- -~,., fe.:tci).\:et.,.\-ie>U) __ 1 V\CifCL':i~wv~t _bu!Vl __
. _:: ~ve.tvts . - -- -
              ,),
                                       - - --- -- -- - - -
                                                  ~
                '
                           ~    -- ,.. __   __,       -- - - _.,,.__   ~----   -   -     --       --


               L
                         <;, '/\t:;-B-fe\ ~                                                               -            •.
                                                                                                                -~---------,
                                                                                                                            .
                                                                                                                                     ------
                    I
               !'.
                                               Case 5:18-cv-05558-BLF Document
                                                                            ~- :-' 41-1 Filed 05/08/20
                                                                                               , ... :, ·-..:. )_.. ·_
                                                                                                                       Page 4 of 12


 STATE OF,CAUFQRNIA                                                                                                                                                                DEPARTMENT OF GbRRECTlbNS ANO Rl;HAB'llltAT!ON
'INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
 GDCR 22 (10/09)

     SECTION A: INMATE/PAROLEE REQUEST
     tw.iE {Print):                ii.AST IW.li;)                                                           (Fms'r NAME)

              ,~   , --                                                                                                                                     ,
                                                                                                                                                                                                 ;-.i
                                                                                                                                                                "
                                                                                                                                                                                             TOPlC {l.!!, MAIL, CQN'PlllON OF ~OM'mt;ll'IENTIP'AROLE,--i;Tt::l(
                                                                                                                                                 'HOURS FROrJl_ _ ro_ _                      J   •• :   ..                     J _·   ~              - .-              \ ,._~
                    :J "· \' I     '    ,            •   '
                                                                         '   '-                                                                                                                  --                                                              ! ,-
     CLtARLY ST.IHE THE. SERVlCE OR 1TEM REQUESTED CR REASoN FOR INTERVIEW;, , ,
                                                                                                                                                                        j   ,'
                                                                                                                                                                            ' •                                                                       ·- ·J -- .

                                                                                  f-L~."~ ·, · ~ . { ._·.~ (1 ~, :,              1 :- .;,.,.,                       ,. ; '-'-"'    ' ' ',.
                                                                                                                                                                                   !.                                                                                                      C   /




                          ·' l :'/ ;"~'                                                                                       \ l. ·- '·                                                                          • 1,._
                                                                                                                                                                                                                    -"
                                                                                                                                                                                                                            ,-
                                                                                                                                                                                                                                                             ;    '
     •• .I.                                 ';:· j ~- _, ,.:        l•.:                               ;   -',_            ' •• ,,~ r                                       ,r·,
                                                                                                                                                                                                             ',
                                                                                                                                                                                                                                                                      '-     :{
 \        .         ?. '-    l       ., I '    .• ~'~                                                                                                                                                                                                       - I:                               r
                                                •' ---F
                                                             I
                                                                 • ,i.                                                                                                                                                                                           vn(~~\.:,l-.;)' ..
                                                                                                                                                                                                                                                                              '        '



     METIJOP OF DEUVERY,(CHECKAPPROPlliATE                                                     aox
                                                        J '**NO RECEIPT WILL BE PROVIDED IF REQUEST                                                                                                      IS MAILED **
     D SFNf THRat!GH MAIL: ADD!t~SE'D td:...l..__~_~_:....__~-~~-~- ...i__~~. ...                                                                                                                                     DATE M.ATUED:            L.,.~_;,J"'"",
     ti O.EIJVEREO TO S'.l'AFF (STAfP T() COMl'L.tTE"BOX- nu.ow .A}.!D GIVE' GOL-DENROD C:OPY TO INMATE!PAJ<OL:FE):·
     RECEWj:DB'!'~~INT S!AFF-NI\ME;                                                                        DATE:                                                                                                           FQ~~Eftl,;l ANO~!'t STAI'!'?

                                                                                                                                                                                                                           JCIRCLE ·ONE)"      YES                No


                                                                                                                                                                                                                           METHOO CF DE:ll\'ERY·:                 _.,... _        ,_


                            "       '
                                                                                                                                                                                                                           {CIR.Cl£ &.E)"   mPf:RSCN        (    'ev us MAil           1
     ',
                      - . . 1 .........: . . . . . . .                               ';I,   L,,._ 't                                                                               •'                                                                        ~"'"'-·---
     SECTION, B: STAFF RESPONSE
                                                                                                                                                                                                                           DATE RETURHEO:




     SECTION C: REQUEST FOR SUPERVISOR REVIEW
     PE!,OVJDP RE.AsONw1lY YtnJtijSAGREE Wml..STAff ~NS~ AND FOR\VARD tb RE$PONDENTS.Sl'JP;E'.RVIS0R [N l'ERS0.N OJ(B\' L'.SJ.fAii.. KEE_P FINAL, CANAR,Y
     COPY:




                                                                                                                                                I. . .,..   me.,


     SECTION tJ• SUPERVISOR'S REVIEW
     RECEIVE1) BY S\JPEf!Y.SOR !NA.Ml;):·                                                                         OAT!i:                                                                                                   OATE RJ,.rtlRN_ED




                                 rnstributi))n: Orwtnal - R~urn to lnm?tClParofee-; cansry - lnfnate/Paroleri's 2M Copy; Pink- Smft Members'dei,y; Gotdenm_d - lnrnate/Para!ea's 1st Copy
                                                                    i ;               !1
                                                                      f.,_·~-. - ~.!. ., ... ~,-·(' :~---··...
                                                                          f• :-: _'         "I
                                  Case 5:18-cv-05558-BLF Document             41-1 Filed 05/08/20 Page 5 of 12
                                                  :i .; •.. · ,~J,:~:-1. :r
                                                                  .~'·1 .... 1••   }~/t ,,\'i'             J 4-                                                                                               .,        ~ '



'STATE OF,CAtlFGRNtA                                                                                                                                        DEPARTMENT OF CORRECTIONS ANp REl:iABIUTAT!QN
'INMATE/PAROLEE REQUEST FOR INTERViEW, ITEM ORSERVICE
c;ocR. 22 (10/b.~J
    SECTION A: INMATE/PAROLEE REQUEST
                                                                                                                                                                        $:GWo.TlfRE;

                                                                             : '~:'                                              '.                                         ~, ! •       '       .• \.' J I             (''



                                                                                                                                                                        TOPIC {LE. MAlL, CONotTION Ol'-CONF!NE~'Hll'A:RO_t.10, ETC.);
                                                                                                                   HOURS FROM_ _ 'tO_ _
                                                                                                                                                                                                                                     '._.._                                  I


                                                                                                        t 't.,
    (;LEARlYSTA.Tl;ilfHE;. ~RVJ.CE 0~ !1EM·RE.OOESTED·OR'REAS0N FOR INTEFNJE,W:\
                                                                                                                                                                                                                                         -·   .         .,··,;t..:.;

                                    --                                                      /_ - J -,                                                     ._.,   . ,,                                              .,     .'    ,.                          ·.,, ~- _;
                                                                                                                                                                                                                                                                         L

                       ~- ~'   . .'         I                                                                                        1       T ~ ,_'. '      ·- !./
                       ,.                                                                         r
                                                                                            ..
                                        i                                             • i    ,,



                       ' :: ,.,     I   '        t   l   '   -,
                                                                                       <>   _, -- -       (.___·          ,, ... \... ,, ..,_-    Lt .                                             , .. .:., / . '         -~




    METI!ODOFDELIVERY(CIIECKAPPROP!UATEllOlO                            **NO 'RECEll'T WILL BE PROVIDED IF REQUEST JS MAILED ••
    0   'SENT 'fHROUGH'MAlL: ADDRESSElYTO: 1- ·__ -               _' , ' _ ,
                                                        • ,' • ,: '-~· -· -: ' .. - • ;. ' , _ • \ •. ~ ~                        f   _ _ _ ....    -             ,    _ •    _'
                                                                                                                                                                                     1 ·-
                                                                                                                                                                                     .                        DATIL~1AU,EO:                       ;.__J • -'f        -
   .¢'Qa.1VERJiiJ To 'STAFf'{ST_AFf To cOMPCutB.BbX BELOW ANI) dNE· GOLOENR,00 COPY TO-I~ATE/PAROLEE):                                                                                       ,




    lf"fOfW/A~OEO - fO-WHOMr                                                                                       l'JATE-DElllfEREBlMAILEO:                                                                       METHOOOF-!Y<:UVERY,

        '\    '   -·                                                                                                                                                                                               {ClRC\.E 6NE1,             IN.PERSON-,,.~;~;~. .
                                                                                                                                                                                                                                                                    ~-:--?

    SECTION B: STAFF RESPONSE




    SECTION C: REQUEST FOR SUPERVISOR REVIEW
    PROVIDE RBASON°'tVHY Yot;-OISAGllEE WITH STAFF RESPONSE fu"1D·F6R\VARD TO RESPONDEl\TS ·suPERVIS0RiN PE.RSO.V OR BY US MAIL KEEP.FINAL. CANARY
    cct,,·f                         ·




                                                                                                                 I OATES\JSMITTEO.




    SECTION D· SUPERVISOR'S REVIEW
    RECE:lvEO !lY·SUl'ER.VlSOR (NAME}.;                                     DA.TE.                                                                                                                                 OAT!: RETURNED;




                   Oistnbutipn: -Original -- RetUm.to lnniatel~arolee;c Canary. inm;;ite/~arolee1s·2nd Copy; Piiik , Staff r,nembers. copy; GO!drinrbd " Inmate/Parolee's. 1st Copy.
                                   Case 5:18-cv-05558-BLF
                                                       . ' Document
                                                                 .... j       41-1 Filed-· 05/08/20 Page 6 of 12                                             .).,
                                                                                                                                                                         f'          ~   ' .


                                                           - .._.... ' ·n;~ ·. -  ' , - -,

,STATE Of' <.ALIFORNIA .                                                                        .                                                                   DEPARTMENT OF CbRRECTibNSAND REP.ABlUTATlON
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10109)

    SECTION A: INMATE/PAROLEE REQUEST

                                                                                                                                                                                                           .-   ~-   ..   '   '' .' :

                                                                                                                              HOURS FR.OM.....,...__,'.1'0_ _.


    ClfARLY STATE THe: SE.fMCE Q81T'EM REaiJESTEO-QR Rf:ASON:.FOR INTERV!EW:,,
                                                                                                                 _I_   ~ '                                                                                                                                            f '.;

                                                                      ,_,   ~   t
                                                          '      '1   ~     • '                                                       IJ   ti                           •-   L                 '     I                                                      1::
                                                                                                                                                            ''
                                                                                                                                                                                 0




                                                                                                                                                                       - -·-' '      .J.-' /       .~~:._,._I ,       ..
                                                                                                                                                                                                                     ~~

                                                                                                                                                                                                                                                                  1   ...... ,
                                                    ~.-, . '""::) °'                 '\'
                                                                                                                                                                                                         1~_; __1 _:,
                                                                                                                                                                                                                                              '   '
        1 •   _J    -- :   : '   l ~ : •                              \ ·i • ·. ~ -
                                                                                                    ~·-·   ·- i .•



   MHHGOOI DEC!VfRY(CHECKAPPROJ>RIATE.i;OX,l **NO ru:CEl."l' WU,L BJii PROVIDED IF REQUEST IS MAILED ••                                                                                                                                      . ,
   i;, SENTTHROliGHMAll-> ADDRE&SEDTO:~--                  -- --    ~ __,_.- ~ - ____ ~-'------...c..._----- _ _ _ _ DATEMAiLED,                                                                                                        _'_J_:__~---
   -~ DELivEREDTfrSTAFF (S1'AfPto·Cot.1PLEtE.BOX .8.BLO,V AND GIVE d()1.0ENROD C'oPYto !NMATEll;'ARQLEE):
                                                                                     OAT£,                                                                                                               l'ORjVAAOEO TQ.ANOTHER STAFF?

                                                       ··.·l
                                                                                                                                                                                                                                        ve,             NO
                                                                 '
                                                                                                                                                                                                         METKOO Of OilJVf..'tY;
                             ,,.                           '                                                                  ", c'                                                                      (qRCU:: ·.ONE!           11'1 Pf.RSON        ~ev ws i.w.L
                                             ' .L    ... ..:..
                                                                                                                                                '   -   '                                                                                             '-.    ----~·--,.
   SECTION B: STAFF RESPONSE

                                                                                    I""'                                                                                                              I
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                         OATESETURJ<eO,




    SECTION C:' REQUEST FOR SUPERVISOR REVIEW
   ,PRO ViDE REASO}nvtl\' You D!SAUREE \nTitST~FF .RESPONSE A'i,,frj FORWARD ro RESPONDENTS SUPERVISOR n.,i"PERSON OR BY us MAIL KEE."P FINAb CANARY
    COPY.




                                                                                                                             I""" ,.,. .   ,mo,


    SECTION D: SUPERVISOR'S REVIEW
                                                                                        DATE:




                   Oi$'ttib.utifin: Oriamal - Retum.t9 lnmate.-'ParObe; Canary - rnmateJ.P~i·0$9.'s 2M Copy; :Pitik-~ Sta(!' MElmbern Copy; GoldEiili'Qd - .Jnrnate/?aro1ee's fStCopj.
                                                         Corcoran ~tate Prison
                                  Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20
                                                         CSPC-Hatiden-Kent   Clark    Page 7 of 12


,STATE OF CALIFORNIA                                                                                                               DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10109)               .

    SECTION A: INMATE/PAROLEE REQUEST
    KA!IIE (Print):     {LAST NAME)                                   (f!RST NAME)                    CDC NUMBER:                          SlGNATIJRE:

                 Saddozai                                  Shikeb                                      AY1590                               ShikebSaddozai
                                                                                                                                                                ' ~~f1i1~·iium
    HOUSING/BED NUMBER:

                                                                                                                                           'IruJft\12Iti;"ol\'
                                                                                                                                                          T 0
                                                    ASSIGNMENT:
                                                                                                      HOURS FROM_ _ TO_ _
   CSPC-3BOl-227                                                                                                                                15           11Ei<   LO
                                                          HARDEN-Kent Clark, CSPC- Pris on :
    CtEARLvsTATErHese•v1ceo•rr•MaeauesTeoo••EAso•rn•1NTeR111ewATTN:

   On March-26, to present date :April-19, 2020, I have not received my state issued
   indigent envelopes,withwritin paper&Pen fillerspursuant to policy.CCR 15 §
   3138. On April-13, 17, 2020, housing-imd,t( 3B01) ,of ficers-0, Huerta,& Y, Yang,
   refused signin)! my inmate request to prevent me from documenting & alerting pri- _
   son-Admin,& stole & kept my inmate request out of malice to prevent me from comp-
   laining nor prqvided issuance of indigent envelopes on b.oth misse<;l months.
   METHODOFDELIVERY(CHECKAPPROPRJATEBOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED**           ZQ
   in sooTHRouaHMA1i., ADDREsssoro, CSPC-UARDEN-Ken t Clark-CORCORAN                           04 19
                                                                                      DATEMAI1m ___1 _ 1 _
    0 DELIVERED TO STAFF {STAFF TO COMPLETE BbX BELOW AND GIVE GOLDENROD COPY TO INMATBIPAROLEE}:
    RECEI\IED GY;_ PRINT STAFF NAM£;                                  DATE:                           Sl~NATORE:                                              FORWARDED TO ANOTHER STAFF?

                                                                                                                                                              (C!RCLE ONE)
                                                                                                                                                                                ""
                                                                                                                                                                                        ,o
                                                                                                                                                                                                    I
    IF FORWARDED - TO WHOM:                                                                           OATE OEUVERED/MAll.ED:                                  M,r,oo om,""""         ~

   CS PC-WARDEN-KENT CLARK                                                                             APRIL-19,2020                                          (CIRCLE ONE)   IN~N       BYUS MAIL



    SECTION B: STAFF RESPONSE
    RESPONDING STAFF NA11,e:                                          DATE:                           SIGNATURE:                                              'DATE RETURNED;




    SECTION C: REQUEST FOR SUPERVISOR REVIEW
    PROVIDE REASON WHY YOU DlSAGREE WITH STAFF RESPONSE AND FORWARD T6 RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
    COPY.                                                                                    •




  I"'"'""''                                                                                         I DA1"E SU8MITT<O,




    SECTION D· SUPERVISOR'S REVIEW
    RECEIV.ED BY SUPERVISOR (NAME):                                      DATE:                        SIGNATURE:
                                                                                                                                                             IOA<< """""''"




                      Distribution: Origirial - Return to lnlTlate/Parolee; Canary- Jnm8te/P8.r01e.S'S 2nd Copy; Pink: Staff Menibers Copy; Go!deTlrod ln_il)_alelParolee's 1st Copy.
                                                                                                                    M                                    M
                              Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 8 of 12
                                                                              " "' ,_
                                                                                                                                                                                                      "   '   1,
                                                                                                                                                                                                                   ~
                                                                                             1,·         i 'i                    1~·.'_·,11_                 ;-,._·•.,t_t.,_(;

.,STATE.OP'tALIFORNJA                                                                                                                                                                         DEPARTMENT'OF CORRECTION-SANb.-REHABJUTATlQN
iNMATEiPAROLEE REQUEST FOR INTl;RVIEW,.ITEM OR SERVICE
CDCR22 (10109)

    SECTION A: INMATE/PAROLEE REQUEST
                                                                                                                                                        CDC NUMBER:

                                                                            , : ,--:   !
                                                                            "· '·."
                                                                  ASStGNMEt'/T;

                                                                                                                                                        HoURSfROM~~TO~~

                                                                                                                                                        .    '., -                                                        ,' ~    '   -· ',_ ';..
                                        ;_   :.      _".    '-, ·r• \ ' ._,:..                           ;/        ··:. ~ _, -_; ..           •' ,, ,/               ? ' '_
                                   ,\    ~    ;.,°   _.::c! , r     ' ·.-                      L ~'                ' t.:: - !         -~                                                  '... ' '-·' •• t::..
                                                                                                                                                                                                                                           ·, t --~'
                                                      l.                                   : ~. ·-   ~   -,          '   ! .     -                 ';                                                                                                          .,.;J__t1t:

  '_l. -.. "' ~) " ;                                                                                                                                            .'.'-·   •    I   ' i • '\        I                                                    ~   l      •
                                                                                                                                           :-"-;i-- •.;        :;~·-r -~·;_~\., ...·./·                            "' ' t ·-     i .. ~ '           -'                .
                                                                                                                                                                                          '   -                                                            \_   ---

                                                                                                                                              -~   '



    ME11101>t1F·PEL!VERY1l'!lECKf.PVROPntATI;BOXJ **NO RECEIPT WILL BE PROVIDED IF REQUEST IS                                                                                                                          MAILED*'*
                                                   ... .-·                  ,~   '                                   .,.            .                                                                                                                  '         -             .
    0 Sll'NTTHROUGB MAJL; AD_D~S$ED·TQ:_.,. __ ,- ~ ____ ,: , ''• -~ '; \.:_ ~- ., _ '...., _ ;;· '_, I •__ :_,-· .. 1~_'_. {(''.~-   .                                                                                 -PATE.!,l,1Ail,EO!- • _f, - 1 '·                           t,
    0 DEUV'ER.ED Td-S''rAH (ST Aff Tb <;Ol',-JP!.E'tf Box BE.Low A}.b GIVE GOLD.a,JROD'CO.PY'Tb INMATEIPAR.OLEE}:
                                                                                               DATE:
                                                                                                                             i
                                                                                                                             '                                                                                           {CrRGLli..O~
                                                                                                                                                                                                                                           ,·       'YES                  NO


                                                                                                                                                                                                                         lf-llTl-10~ Of Of.LNERY~-


                                                                                                          "   .'         \        .
                                                                                                                                                                                                                         (CIRGLE Q.."<g' ;OI PERSON                       SY VS MAIL




    SECTION :B:: STAFF RESPONSE
                                                                                              'DATE'.:-                                                                                                                  OAJ'E·"-El'UR_NEJ):




    SECTION C: REQUEST FOR SUPERVISOR REViEW
    'PltOVltlE.1U!A$ON'· \VH'l°Y6U DJSAGRElt'V\11tH>Sl)\r,t -R£SP(1NSE ANP FOR\\'ARl1 TO RESrtlNOUNT'.S SV:PERV1SOR L.~ PERSON ORBY US-MAIL, .K£EJ' FINAI.,.Ci:\NAR Y
    GQPY,




  I~,. .  n...,,
                                                                                                                                                       I,.,. '"""""''
    SECTION D: SUPERVISOR'S REVIEW
                                                                                                     DATE:                                                  $1CN,ATl)RE.                                                  DATE R~TUR_NED·




                   Distrib.uticiJt OriQihel ~ Return to'lnmate/Parpl~( Can_a'.iy--~ !Ti!nate/Pe(O!be'-s."2:fld Copy--; Pink.-· Staff Members Copy; Gn!de.nrod - lt.1matf'JP-aro.l~'s. fat Copy"
                                                                     ./"
                                                 CORCORAN
                              Case 5:18-cv-05558-BLF      STATE
                                                     Document 41-1PRISON
                                                                    Filed 05/08/20 Page 9 of 12
                                                                        3-B-Yard LawwLibrary
,STATE OF CALIFORNIA                                                                                                         DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

    SECTiON A: INMATE/PAROLEE REQUEST
   NA!l:E (Print);    (LAST r.AME)                                   (ARST NAME)                  CDC NUMBER:                           SIGNATURE:


                      Saddozai                                   Shikeb                           AY1590                                ShikebSaddozai
    HOUSitlGiSEO NUMBER:                         ASSIGNMENT:                                                                            TOP JC (I.I;. !IIAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
                                                                HOURS FROM_ _ TO__
  CSP-3B01-227L                                                                    DENIAL OF LAw LIBRARY
   cLEARLvsTATETs,sERVJceo•rrEMREauEsrEoo••EAsoN,oR1NTERVIEWATTN: THIRD NOTICE- 3-B-YARD( CSP)Law Library;
  Please provide me physical access to law library due to active Court,
  litigations,cases,and Appeal deadlines,requiring photo-copying of legal-
  confidential pleadings,legal manila envelopes,draft paper,and legal res-
  earch,needed inorder to prosecute court actions. Dated:April 1,2020.


    ME11l0D OF DELIVERY (CHECK APPROPRlATE BOX)                      **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **                                                           ,
   ~sE'ITTIJRouoHMAll,                AooRESsEarnCSP-3-B-Yard :LAW LIBRARY                                                                              . aATEMAlLmct4 Pl ,20
   J1 DELl''EREbTO STAFF (STAFF TO COMPLEtE
                                     '                                                         . ·:
                                            BOX BELOW AND GIVE GOLDENROD COPY TO INt.1ATI/PAROLt:E)                                         A                                     -------


  I"'J·;v:;~~;;z                                                     DATE:


                                                                     q. I- IDd(J                  "'~JI /
                                                                                                   ,
                                                                                                            I   /
                                                                                                                      ~~/~• /,      f
                                                                                                                              . £/"'"           I'
                                                                                                                                                              FORWARDED TO ANOTHER STAFF7

                                                                                                                                                              (CIRCLE ONE) ,
                                                                                                                                                                                    ~




                                                                                                                                                                                            '
                                                                                                                                                                                                ,o

    if FORYIAROED-TO Wt!Ot1:                                                                      Q)I.TE OELNEREM.IA!LED:                                     M~OD Of DEt.NEn.Y:

   CSP-3-B-YARD-LAW LIBRARY                                                                        April 1,2020                                               (CIRCLE. ONi'.l   IN PERSON   C   BY us MAIL




    SECTION B: STAFF RESPONSE
    RESPO!lDlllG STAFF NAME:                                         DATE:                        SIGNATURE:                                                  DATE RETU'RttEO:




    SECTION C: REQUEST FOR SUPERVISOR REVIEW
    PROVIDE REASoN·wHY YOU DISAGREE WITH STAFF RESPONSEA,~D FORWARD T9 RESPONDENT'S SUPERVISOR IN PERSON OR BYUS MAIL-. KEEP FINAL CANARY
    COFY         .                                                   'i




                                                      I




  I'""'"'"'"                                                                                                                                                                                                 I
    SECTION D· SUPERVISOR'S REVIEW                                                                              .//

                                                                                                                                                          I
    RECEIVED BY SUFER'ilSOR {N.~E):                                     DATE;                     S1Gl1ATURE.                                                 DATE RETURNED:


                                                                                                                                                          I




'=.--------~-
     ~ . .                                                       .                                                                      .                      .
                     Dlstribu\ion<.Origina1 - Return to Inmate/Parolee; Canary- Inmate/Parolee's 2nd·Copy; Pink - Staff [vlembers Copy; Goldenrod - Inmate/Parolee's 1st Copy.
                                     ~-                                                                                                                            .
                             Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 10 of 12




,,




 I   ,,




          ,.,




                                     M      u,
                                     <.I)
                           Q;,
                                     Cl     ,=o
                                            CJ

                                            lf) {_) } -
                      o:..:                 _'":)if)=-..-:
                      LJ.J l.    I   <(     ·-) {.) .::.:;-
                      >c
                      u_;>-·         Ln        -   -   -
                      ~) ~r,
                      ...tJ. -
                      xr,:           ..,,
                                     >--
                           C ')
                          ;.-
                                     =       .: fJ)
                          1-
                           ..-.f            Ll




                ,.
                .,'
                    Case 5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 11 of 12
CORCORAN STATE PRISON                                       CORCORAN
                                                                                                                           ,,..~-,
                                                                                                                           U.S.POSTAGE)>PITNEYBOWES   I


                                                                                                       Ii
NAME      Sb~\le..\o ~a.Mo'ZA.l                            STATE   PRISON
                                                                                                                           ~....,::;~w
CDCR NUMBER        /ft'f \ S'tO                                                                                            ZIP
                                                                                                                       02 1VY
                                                                                                                                 93;;;--$-000 650 I
                                                                                                                                        1             1



HOUSING        '?,l3o I                                                                                                0001386349 APR 28 2020         I
PO BOX         '.::s%1
CORCORAN, CA 93212



                                                                            ~            A-l\i SC? f\l\. Lt>
                                                                                                 V\                   v.)
 lb ~ftJ.~,+ttJ L~cJ \Mlt1 \
                                                                                        'O~IM\/ ~f~                        -t?:P~
                                                                                        ~~        b,o~              ~e_.             \We... I
STATE PRISON                                                                                    '5-te.. -        t l ()() C>         •
GENERATED MAIL                                                                         Sx1<\ ~Ll5U> 1 W\K>r\l\11C<.....
                                  c.•'=   .; .-........;..--:,-•.-.•-.
                                   ;;1-i° ,:. :_:.:::;.j:. :· :_:.::::1_1       l   l    II                    d
                                                                            iIi ii jl j J, i i, II j i jibfl'il'N'Nifiif@l i/ji niiujji •
                                                                                                                       I
5:18-cv-05558-BLF Document 41-1 Filed 05/08/20 Page 12




                                               ·---- f-
                                                 ·--- Z
                                              ···-·-w
                                              ·~n~ ..




                                              ····-·· (!)
                                             ::.':::5
                                            ·········z
                                            ... ....
                                                ~




                                     s   ..........
